DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In claim 1, line 4, “the first exterior plate” should be changed to - - the first plate --, or  provide it’s antecedent earlier in the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior art of record fails to suggest of make obvious, the claimed clamp,  viewed as a whole, requiring wherein the clamp requires the combination of the claimed limitations of each of the first plate, the second plate, and the third plate, and the pivot leg, and where a pivot pin being inserted through the aligned openings of each of first and third plates which pivotally connects the pivot leg to the first and third plates.
For claim 10, the prior art of record fails to suggest of make obvious, the claimed clamp, viewed as a whole, requiring the structural combination of a plurality of plates stacked together to form a substantially c-shaped body having an upper leg longer than a lower leg, a space in the upper leg for receiving a pivot leg, and a tapering slot separating the upper leg from the lower leg, a pivot leg pivotally mounted in the space in the upper leg and extending down from the upper leg to form a seat comprising a space between the pivot leg and the lower leg and the tapering slot, and a lifting portion that includes an opening for connecting the clamp to a machine.
For claim 14, the prior art of record fails to suggest of make obvious, the claimed method of making a clamp, viewed as a whole, requiring the steps of stacking and securing a plurality of plates together to form a substantially c-shaped body having an upper leg that is longer than a lower leg, a space in the upper leg for receiving a pivot leg, and a tapering slot separating the upper leg from the lower leg, and pivotally attaching a pivot leg to the body using a pivot pin, such that the pivot leg extends down from the upper leg to form a seat comprising a space between the pivot leg and the lower leg and the tapering slot.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clamp structure is represented by Waldrup (U.S. Patent No. 2,360,601), Henry et al. (U.S. Patent No. 4,145,795), Renfroe (U.S. Patent No. 3,162,476), Chandler (U.S. Patent No. 2,324,361).  However, each of these clamp structure fail to include, or make obvious, a combination requiring at least a plurality of plates having a tapering slot, each of the plates having an upper leg and a lower leg separated by their respective tapering slot, and a pivot leg.

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677